                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO 18-5098-BLG-TJC

            Plaintiff,                       Violation No. F4875713
                                             Location Code: M3
      vs.
                                             ORDER
 JONATHAN M. PLATT,

            Defendant.

      Upon review of the docket and good cause appearing,

      IT IS HEREBY ORDERED that the payment received on January 24, 2019,

shall be accepted as payment in full for the Forfeiture Amount and Processing Fee

associated with Violation No. F4875713 issued to Jonathan M. Platt on September

1, 2018.

       IT IS FURTHER ORDERED that the Violation Notice is deemed fully

adjudicated and the warrant issued on January 15, 2019 for Jonathan M. Platt

regarding Violation No. F4875713 shall be QUASHED

      The Clerk of Court is directed to notify the U.S. Marshals Service of this

Order immediately.

DATED this 25th day of January, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge

                                         1
